PER CURIAM.
We affirm in all respects, except we reverse the sentence since the state concedes that the trial court imposed an improper sentence on Stanley M. Turner (Turner). Upon remand, the trial court shall resen-tence Turner within the guidelines and hold a hearing on the amount of restitution and costs. A hearing is necessary because the trial court’s order does not conform with its oral statement. See Philips v. State, 578 So.2d 40, 40 (Fla. 4th DCA 1991).
AFFIRMED.
HERSEY, GUNTHER and FARMER, JJ., concur.